Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 12/17/2019 has a total of 15 claims pending in the application; there are 4 independent claims and 11 dependent claims, all of which are ready for examination by the examiner.    
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claims 1 and 11, the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the “transmitting/receiving system” is directed to cause a computer to execute instructions in these claims; this implies that applicant is claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, the claimed subject matter as a whole fails within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter. Examiner suggest amending the claims to include at least one hardware element, for example, a processor; and memory storing instruction configured to perform these actions.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dia Publication No. (US 2006/0181456 A1) in view of Li et al. Publication No. (US 2016/0105908 A1).

claim 1, Dia teaches a receiving system (base station with antenna array- Rx beamforming apparatus [0038] FIG.6) for receiving wireless signals from a plurality of transmitting systems said receiving system (mobile terminals, Tx beamforming apparatus [0036] FIG.5) being configured to:  
5- for each transmitting system of a plurality of transmitting systems (detecting a frequency of input signals of each antenna array [0031-32] FIG.3), determine reception antenna weights for a plurality of antennas and/or antenna elements for receiving wireless signals from said transmitting system using receive beamforming (determining the effective antenna aperture between elements of the antenna array according to the detected frequency then computing the weight vector of each element of the antenna array to the signals according to the determined effective antenna aperture and the transmission function of the antenna array [0042-45] FIG.3), 
- determine a schedule for receiving wireless signals from said plurality of transmitting systems (determine the weight coefficients to acquire a scheduled beam shape through weighting like for the terminals [0046-47] FIG.6), and 
- for each resource allocation in said schedule, receive a plurality of instances of a 15wireless signal via said plurality of antennas and/or antenna elements (when the frequency of the signals inputted to the antenna element changes from original frequency f.sub.0 to frequency f.sub.j [e.g., instances] the antenna array re-sampled at the antenna element to ensure that its effective aperture changes from d=.lamda..sub.0/2 to d'=.lamda..sub.j/2 to keep the width of the antenna beam constant with the two frequencies [0055-56]) and combine said instances by using an (the input signals are multiplied with the weight vector computed in Equation (3) and combined and outputted through a combiner to generate beams with constant width [0030-31] this is done by multiplying the input signals with said weight vector of each element of the antenna array to the signals then combining them and outputting the beam signals [0051-54] FIG.7).
Dia does not explicitly teach,
said schedule indicating a resource allocation for each of 10said plurality of transmitting systems, said resource allocation specifying an allocated time period, and inform each transmitting system of said plurality of transmitting systems of said resource allocation to said transmitting system.
Li teaches said schedule indicating a resource allocation for each of 10said plurality of transmitting systems, said resource allocation specifying an allocated time period, and inform each transmitting system of said plurality of transmitting systems of said resource allocation to said transmitting system (Li: a base station allocates to a UE, time and frequency resources for transmitting physical random access channel (PRACH) signals, the resource allocation assigned based on a type and class of PRACH signal, the UE may be assigned a first subset of resources to transmit regularly scheduled traffic [schedule indication] and a second subset of resources to transmit on-demand traffic. Regularly scheduled traffic may include, for example, sensor measurements reported to the base station on a predetermined time interval (e.g., 24 hour time interval) [0036-40] FIG.4).
Dia by the teaching of Li to indicate resource allocation schedule for each of 10said plurality of transmitting systems based on time periods and inform each transmitting system of said resource allocation in order to  improve communication quality and reliability between the base station and the terminals (Li: [0059-64] FIG.12).

20 Regarding claim 2, the modified Dia teaches a receiving system as claimed in claim 1, wherein said receiving system is configured to receive information from a transmitting system of said plurality of transmitting systems specifying how often said transmitting system wants to transmit a wireless signal and determine a resource allocation for said transmitting system based on how often said transmitting system wants to transmit a wireless signal (Li: sensor measurements reported to the base station on a predetermined time interval (e.g., 24 hour time interval) [0036-37] FIG.12).   

Regarding claim 3, the modified Dia teaches a receiving system as claimed in claim 1, wherein said receiving system is configured to receive information specifying a requested time period from a transmitting system of said plurality of transmitting systems (Li: sensor measurements reported to the base station on a predetermined time interval (e.g., 24 hour time interval) [0036-37] FIG.12) and determine a resource allocation for said transmitting system based on said requested time period (Li: a base station allocates to a UE, time and frequency resources, the resource allocation assigned based on a type and class of PRACH signal, measurements reported to the base station on a predetermined time interval [0036-40] FIG.4).  

Regarding claim 4, Dia teaches a receiving system as claimed in claim 3, wherein said resource allocation for said transmitting system specifies an allocated time period which falls within said requested time period (computing weight coefficients to acquire scheduled beam shape based on time domain presented in equation (4) [0044-48] FIG.6).  

35 Regarding claim 5, Dia teaches a receiving system as claimed in claim 1, wherein said receiving system is configured to determine for each of said plurality of transmitting systems an estimated transfer time for receiving data from said transmitting system and determine said schedule based on said estimated transfer times (the effective antenna aperture computing module 10 measures the frequency of each signal to be transmitted in time domain [0035] FIG.4).  

Regarding claim 6, Dia teaches a receiving system as claimed in claim 1, wherein said receiving system is configured to determine said schedule while taking into account which one or more of said plurality of transmitting systems are each able to simultaneously transmit wireless signals to multiple base stations (the effective antenna aperture computing module 10 measures the frequency of signal in time domain received by each antenna element and determines the effective antenna aperture between the elements of the antenna array as according to the measured frequency  [0039] FIG.6).

Regarding claim 7, Dia teaches a receiving system as claimed in claim 1, wherein said receiving system is configured to determine said schedule while taking into account which sets of said plurality of transmitting systems are able to transmit wireless signals to a certain base station simultaneously (the plurality of groups of delayers 60 perform a series of delaying operations on each received signal in time domain; the plurality of groups of weight adjusting modules 70 weight each delayed signal in time domain with the corresponding weight vector computed by weight vector computing module 70 [0039] FIG.6).  

Regarding claim 8, Dia teaches a receiving system as claimed in claim 1, wherein said time is represented in Coordinated Universal Time or a network operator's time reference or said time represents a difference with the current time (computing weight coefficients to acquire scheduled beam shape based on time domain presented in equation (4) [0044-48] FIG.6).

15 Regarding claim 9, Dia teaches a receiving system as claim in claim 1, wherein said schedule comprises a plurality of allocated time periods per transmitting system and/or the frequency, exact timing and/or transmission duration of a repeating cycle (computing weight coefficients to acquire scheduled beam shape based on time domain presented in equation (4) [0044-48] FIG.6).  

Regarding claim 10, Dia teaches a receiving system as claim in claim 1, wherein said 20resource allocation further specifies allocated frequency resources (the beam generating module 30 multiplies each signal in frequency domain with the computed weight vector, to output the multi-channel beam signals with constant width in frequency domain [0037-39] FIG.7).

Regarding claims 11-12, the independent claim and the dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is the limitations were presented from a “transmitting system” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claim 13, related to the same limitation set for hereinabove in claim 1, where the difference used is the limitations were presented in a “receiving system method” side and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Regarding claim 14, related to the same limitation set for hereinabove in claim 1, where the difference used is the limitations were presented in a “transmitting system method” side and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Regarding claim 15, is presented as a computer program depending on claim 13 in “receiving system method” side. Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above in claim 13.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472